Title: To James Madison from Daniel Ludlow, 30 November 1802 (Abstract)
From: Ludlow, Daniel
To: Madison, James


30 November 1802, New York. Encloses a receipt from Capt. Charles Muir of the Mary for a box directed to JM from Leghorn. Has paid freight of $2 and duties and permit of $3.50 and asks JM to pay Robert Smith for Ludlow’s account.
 

   
   RC and enclosure (DLC). RC 1 p. Enclosure (1 p.) is Muir’s receipt, dated 27 Nov. 1802, for a box received at New York which he promised to deliver to JM at Washington.



   
   This was probably the marble bust of Washington that Thomas Appleton sent JM (Appleton to JM, 8 Sept. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:559).


